ORDER

Jack Beery moves to dismiss Licensing SA’s appeal (USDC for SD Ohio # 3:02-CV-311) as moot, due to settlement. Thomson Licensing SA has not responded.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s October 19, 2005 order dismissing this appeal is vacated, the mandate is recalled, and the appeal is reinstated to allow the present dismissal.
(2) Jack Beery’s motion to dismiss is granted.
(3) Each side shall bear its own costs.
(4) All other pending motions and petitions are denied as moot.